                  IN THE WESTERN DISTRICT COURT OF MISSOURI

RENA M. CHILDS, Personal Representative of the )
Estate of Bryan E. Hill, a/k/a Brionna Hill,   )
                                               )
                         Plaintiff,            )
                                               )
v.                                             )
                                               )
MATTHEW BRUMMETT                               )
(in his official and individual capacity)      )   Case No: 4:20-cv-00814
Serve: 1125 Locust Street                      )
Kansas City, Missouri 64106                    )
                                               )
And                                            )
                                               )   JURY TRIAL DEMANDED
CHARLES PRICHARD                               )
(in his official and individual capacity)      )
Serve: 1125 Locust Street                      )
Kansas City, Missouri 64106                    )
                                               )
And                                            )
                                               )
THE KANSAS CITY BOARD OF                       )
 POLICE COMMISSIONERS,                         )
Comprised of its members as follows:           )
                                               )
And                                            )
                                               )
COMMISSIONER DON WAGNER, PRESIDENT )
(in his official capacity)                     )
Serve: 1125 Locust Street                      )
Kansas City, Missouri 64106                    )
                                               )
And                                            )
                                               )
COMMISSIONER MARK TOLBERT                      )
VICE PRESIDENT                                 )
(in his official capacity)                     )
Serve: 1125 Locust Street                      )
Kansas City, Missouri 64106                    )
                                               )
And                                            )
                                               )
COMMISSIONER CATHY DEAN, TREASURER )
(in her official capacity)                     )




        Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 1 of 22
Serve: 1125 Locust Street                              )
Kansas City, Missouri 64106                            )
                                                       )
And                                                    )
COMMISSIONER NATHAN GARRETT,                           )
MEMBER                                                 )
(in his official capacity)                             )
Serve: 1125 Locust Street                              )
Kansas City, Missouri 64106                            )
                                                       )
And                                                    )
                                                       )
MAYOR QUINTON LUCAS, MEMBER                            )
(in his official capacity)                             )
Serve: 1125 Locust Street                              )
Kansas City, Missouri 64106                            )
                                                       )
And                                                    )
                                                       )
RICHARD SMITH, CHIEF OF POLICE                         )
(in his official and individual capacity)              )
Serve: 1125 Locust Street                              )
Kansas City, Missouri 64106                            )
                                                       )
                                                       )
                       Defendants                      )

                                FIRST AMENDED COMPLAINT

       Plaintiff, Rena M. Childs, Personal Representative of the Estate of Bryan E. Hill (a/k/a

Brionna Hill), by and through her undersigned attorneys of record, and for her cause of action against

Defendants, states and alleges as follows:

                                             PARTIES

       1.       Plaintiff is the Personal Representative of the Estate of Bryan E. Hill (a/k/a Brionna

Hill). Because Bryan E. Hill identified as a woman, and in honor of him, all references to Bryan

E. Hill will hereafter be to Brionna Hill and all pronouns will be in the feminine form.

       2.       Defendants are residents of the City of Kansas City in the State of Missouri.



                                                  2

            Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 2 of 22
        3.       At all relevant times in this Complaint, Defendants Prichard and Brummett were

duly sworn police officers with the Kansas City Missouri Police Department, acting within the

course and scope of their employment with the Kanas City Missouri Board of Police

Commissioners, and acting in concert to detain, use more force than was reasonably necessary

against, use unconstitutional amounts of force against, assault and batter Brionna Hill.

        4.       Richard Smith, at all times relevant hereto, was the Chief of Police for the Kansas City

Missouri Police Department. On information and belief, Defendant Smith has final policymaking

authority regarding law enforcement operations of the Kansas City Missouri Police Department, and

primary responsibility for administration of activities and services of the Kansas City Missouri Police

Department and for the training and supervision of Kansas City Missouri Police Department

personnel. In addition, Defendant Smith participated personally in the ratification of the acts and

omissions giving rise to this suit. Defendant Smith is sued in his official capacity as Police Chief and

in his individual capacity.

        5.       The Kanas City Missouri Board of Police Commissioners (“the Board”) is the

governing body with the responsibility and duty of overseeing the actions of the Kansas City Missouri

Police Department (“KCPD”) and its officers. The Board is given its authority pursuant to Missouri

statute and can sue and be sued by and through its members in their respective official capacities,

specifically Defendants Wagner, Tolbert, Dean, Garrett, and Lucas.

        6.       The Board, by and through its members, is liable for damages caused by their

respective employees and officers’ intentional, wrongful, reckless and negligent acts, errors and/or

omissions while the employees and officers were acting under color of state law and while they were

acting within the course and scope of their employment with the Board and its members.

        7.       At all relevant times in this Complaint, Defendants were acting under color of law.



                                                    3

             Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 3 of 22
        8.       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 to redress the violation of

Brionna Hill’s rights afforded her by the United States Constitution.

        9.       The conduct alleged in this Complaint violated clearly established federal and state

protected rights of which every reasonably competent and prudent official in Defendants’

respective positions would have, or should have, been aware. As to Defendants’ actions, errors

and omissions toward Brionna Hill, there was no objectively reasonable reliance on existing law.

                                  JURISDICTION AND VENUE

        10.      This Court has jurisdiction of this action pursuant to 28 U.S.C. §§ 1331 and 1367.

Defendant’s acts, omissions, and wrongful conduct violates civil rights protected by the federal

constitution and are actionable herein pursuant to 42 U.S.C. § 1983.

        11.      Venue is proper under 28 U.S.C. § 1391(b) because all parties reside in this judicial

district and the events giving rise to the claims asserted herein occurred with the district.

              FACTS: USE OF UNCONSTITUTIONAL AND EXCESSIVE FORCE

        12.      On May 24, 2019, Brionna Hill was on the sidewalk in front of 1319 Brush Creek,

Blvd, Kansas City, Jackson County, Missouri.

        13.      Defendants chose to seize and arrest Brionna Hill for trespassing.

        14.      Brionna Hill was not trespassing at the time of her detainment.

        15.      Defendants, unprovoked, struck Brionna Hill and took her to the ground. Once on

the ground, defendants used excessive and unconstitutional force to place handcuffs on Brionna

Hill.

        16.      Defendants continued to use excessive and unconstitutional force by placing their

knees and elbows on Brionna Hill’s neck to pin her to the ground, restricting her airway in the

process. All told, Defendants pinned Brionna Hill down with their knees on her neck for greater

than 8 minutes and 46 seconds (ie. compare to George Floyd’s death).
                                               4

             Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 4 of 22
       17.     Defendants continued to use excessive and unconstitutional force by violently

slamming Brionna Hill’s face and head on the concrete multiple times and then leaving her face

smashed against the hot concrete.

       18.     While Brionna Hill was handcuffed with her arms behind her back, Defendants

continued to use excessive and unconstitutional force by raising and twisting her arms upward in

unnatural positions, all while Brionna Hill writhed and moaned in pain and called out for help.

       19.     Brionna Hill’s cries for help were ignored by Defendants, who did not render aid

or call an ambulance.

       20.     Brionna Hill was not struggling or physically resisting at any time during

Defendants’ use of excessive and unconstitutional force.

       21.     Some, but not all, of the use of unconstitutional and excessive force was video

recorded by a citizen. Plaintiff incorporates this video into this First Amended Complaint as

Exhibit A.

       22.     Defendants, performing for the microphone of their dash camera, knowing that the

dash camera was pointed away from them, and unaware that they were being videotaped by a good

Samaritan, told Brionna Hill to stop resisting, despite the fact she was obviously not resisting.

       23.     Brionna Hill was transferred to East Patrol station of KCPD.

       24.     Brionna Hill was transferred from the East Patrol station to the Truman Medical

Center Emergency Department by ambulance.


   FACTUAL ALLEGATIONS: THE BOARD’S AND CHIEF SMITH’S RATIFICATION


       25.     No formal investigation of Brummett’s and Prichard’s use of force on Brionna Hill

was conducted by KCPD until later requested by the Jackson County Prosecutor’s office as

discussed below.
                                                 5

          Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 5 of 22
       26.      The Jackson County, Missouri’s Prosecutor’s office was not notified of Brummett’s

and Prichard’s arrest and use of force on Brionna Hill until it learned about it from the news video’s

publishing of the video attached hereto as Exhibit A.

       27.      The Jackson County, Missouri’s Prosecutor’s office had to request and

investigation and materials from the Kansas City Missouri Police Department, which it eventually

received.

       28.      On March 19, 2020 (nearly 10 months after the Brionna Hill arrest and

brutalization), the Assistant Prosecuting Attorney Dion Sankar with the Jackson County

Prosecutor’s Office requested a probable cause statement by sending an email to Sgt. Jonah

Staerkel and Detective Dawn Phillips. On that same date, Sgt. Staerkel forwarded the request to

Cpt. Justin Kobolt with KCPD who then forwarded it to Major Gregory A. Volker. This matter

was eventually discussed with both Chief Smith and Deputy Chief Francisco. (Email thread

attached and incorporated herein as Exhibit B).

       29.      On March 23, 2020, the Jackson County Prosecutor’s office was told via email by

Major Gregory A. Volker that KCPD would not be providing a probable cause statement in

connection with Brionna Hill’s brutalization at the hands of Brummett and Prichard and that Chief

Smith had been personally consulted and concurred with that decision.

       30.      Jean Peters Baker, the Jackson County Prosecutor, had cannot recall a time when a

request for a probable cause statement was denied on a civilian who was the subject of an

investigation in her twenty-two years of service to Jackson County.

       31.      Chief Smith and Prosecutor Peters Baker on March 31, 2020 whereby Chief Smith

stated he would not reconsider his decision to withhold the probable cause statement on the

investigation into the Brionna Hill arrest and brutalization.


                                                  6

            Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 6 of 22
       32.     On April 1, 2020, Prosecutor Peters Baker wrote to Chief Smith discussing the

above-described facts (attached and incorporated herein Exhibit C). Additionally, Prosecutor

Peters Baker further wrote: “I believe that your department must find another way to investigate

officer-involved incidents.” She further commented “But understand that I cannot uphold the

duties of my position by remaining silent on this matter.”

       33.     KCPD had in place KCPD Policy 335-4 on Civil Rights Investigations (attached

and incorporated herein as Exhibit D). The policy incorporates a Memorandum of Understanding

between KCPD and the Federal Bureau of Investigation, the Jackson County Prosecutor’s Office,

and the United States Attorney’s Office, Western District of Missouri that requires KCPD to notify

these three agencies.

       34.     KCPD did not notify any of the three agencies of the events regarding the arrest

and brutalization of Brionna Hill.

       35.     KCPD did not notify the FBI or the United States Attorney’s office even after it

was notified by the Jackson County Prosecutor’s office of the possible civil rights violations

against Brionna Hill.

       36.     Further, Policy 335-4, requires, when becoming aware of even a potential civil

rights violation, any member of KCPD to complete Interdepartment Communication, Form 191

P.D. and forward it through the chain of command or to report the violation to the Department of

Justice, Office of Civil Rights. The KCPD members involved in the email thread set forth above

did not follow this procedure.

       37.     Further, Policy 335-4 requires the Deputy Chief of the Investigations Bureau to

notify the FBI and the US Attorney’s office, who failed to do so.




                                                7

         Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 7 of 22
       38.     KCPD Policy 308-4 (attached and incorporated herein as Exhibit E) gave Chief

Smith ability to order an Internal Affairs Investigation of the brutalization of Brionna Hill, who

failed or refused to do so.

       39.     KCPD Policy 16-02 (attached and incorporated herein as Exhibit F) is the policy

involving handling police involved incidents. “The objective is to ensure the fair and thorough

investigation of any major incident involving a member of the Kansas City Missouri Police

Department … while taking the necessary precautions to identify and manage potential civil

liability and other risks.” (emphasis added).

       40.     Policy 16-02 includes “any incident that involves a member discharging their

official duties and results in … serious bodily injury.” “Serious bodily injury” is defined as “any

injury where an injured person is transported from the scene of an incident to receive medical

attention and the nature of the injuries indicate the injured person will likely be admitted to a

hospital for treatment.” Brummett and Prichard failed to call for an ambulance from the scene,

but KCPD personnel properly did so from the East Patrol station.

       41.     KCPD failed to follow Policy 16-02, including conducting an investigation,

forwarding the file to the prosecutor for review, forward the file to the Internal Affairs Unit, or

require Brummett and Prichard to give a statement within 48 hours.

       42.     KCPD also failed to follow Policy 16-02 by convening a Notable Event Review

Panel which could identify any administrative, supervisory, training, tactical or written directive

issues that need to be addressed.

       43.     Instead of honestly and fairly investigating the injuries to Brionna Hill, the Board’s

and the Kansas City Missouri Police Department’s efforts were immediately directed at creating

and continuing the narrative that Brionna Hill was resisting arrest and/or was dangerous to herself


                                                 8

          Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 8 of 22
or others. With the blessing and ratification of the Board and the Kansas City Missouri Police

Department, Smith refused to allow a probable cause statement to be issued to the Jackson County

Prosecutor, and in the press, Brionna Hill was needlessly vilified, causing irreparable harm to her

family, including but not limited to the Plaintiffs. These actions demonstrate the deliberate

indifference of the Board to the constitutional rights of the citizens of Kanas City, Missouri, which

actions were made with the Board’s acquiescence and/or ratification.

        44.        All the actions discussed in paragraphs 25 – 43 amount to ratification by Defendant

Board and Defendant Smith, in both his official and personal capacities, of Brummett’s and

Prichard’s unconstitutional excessive force, and thus evidence of a pre-existing policy, custom,

policy and practice.

                               FACTUAL ALLEGATIONS: TRAINING

        45.        The Board and Kansas City Missouri Police Department failed to train de-

escalation tactics, or effectively discouraged de-escalation tactics, as a means of approaching and

interacting with persons in order to bring a stressful situation under control, even in the absence of

any show of force or threat of force from the person involved.

        46.        The Board and KCPD trained officers, including Brummett and Prichard, to use

Lateral Vascular Neck Restraints (“LVNR”) but failed to fully and properly train that the use of

knees to the neck of citizens was excessive force and an unacceptable use of LVNR and dangerous

to the citizens.

                               FACTUAL ALLEGATIONS: POLICIES

        47.        The Board adopted Policy 16-02 which required KCPD officers to investigate its

own officers’ use of force. This policy allowed for the ratification of Brummett and Prichard’s

brutalization of Brionna Hill and the pervasive permissiveness of use of unconstitutional force by

KCPD officers.
                                                    9

          Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 9 of 22
        48.     The objective of Policy 16-02 includes taking the “necessary precautions to identify

and manage potential civil liability and other risks.”

        49.     The policies identified herein were official policies of Defendant Board, a

deliberate choice of a guiding principles, and procedures made by Defendant Board and/or Chief

Smith and the moving force behind the unconstitutional excessive brutalization endured by

Brionna Hill.

          FACTUAL ALLEGATIONS: THE BOARD’S AND CHIEF SMITH’S CUSTOMS,
                           PATTERNS, AND PRACTICES

        50.     Policy 16-02, with its objective of managing civil liability, permeates the custom

of the Board to not discipline or refer officers to the prosecutors’ offices when civil liability is a

risk.

        51.     The Board's and Smith’s inadequate internal accountability measures, such as

waiting for litigation to be concluded before requiring Response to Resistance Reports to be

completed, Internal Affairs Unit to be notified, convening a Notable Event Review Panel, or

notifying police academy instructors of notable events, contributed to the pattern and practice of

excessive use of force by Kansas City Missouri Police Department officers, including the officers

involved in the use of unconstitutional and excessive force of Plaintiff.

        52.     The Board’s and/or Smith’s willful and deliberate failure to follow the policies,

memoranda, and procedures set forth in paragraphs 25 – 43 in prior incidents, and in the Brionna

Hill incident, are continuing, widespread, persistent pattern of unconstitutional misconduct by the

Board’s employees and the custom, pattern and practice of the Board and/or Smith.

        53.     The Board and/or Smith showed deliberate indifference to or tacit authorization of

such conduct, described in paragraph 24 – 43 and hereafter, after notice to the Board of such

conduct in prior incidents such as:

                                                 10

         Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 10 of 22
              a. Charla Saltsgaver v. Ralls, et al, 4:97-cv-00952-FJG, U.S. District Court for the
                 Western District of Missouri;

              b. Valeric Collins v. Hertenstein, WD59575/ WD59562 / WD59563, Missouri Court of
                 Appeals for the Western District;

              c. Kerns v. Randy Viesselman, 4:99-cv-00338-SOW; U.S. District Court for the
                 Western District of Missouri;

              d. Sherf v. Antoniak, 4:03-cv-00340-HFS / 4:05-cv-00447-JTM, U.S. District Court
                 for the Western District of Missouri;

              e. Philippe Lora v. Shane Mellot et al., 1416-CV00051, Jackson County Circuit
                 Court;

              f. Finch v. Merill, 1616-CV29846; Jackson County Circuit Court;

              g. Govero v. Board of Police Commisioners of Kansas City, Missouri, 4:01-cv-00468-
                 GAF, U.S. District Court for the Western District of Missouri;

              h. Brian Prince v. Chris Viesselman, 1816-cv3363; Jackson County, Missouri Circuit
                 Court.
        54.      The custom, pattern, and practice set forth herein was the moving force behind the

unconstitutional excessive use of force and brutalization of Brionna Hill.


      FACTUAL ALLEGATIONS: THE BOARD’S AND CHIEF SMITH’S FAILURES

        55.      At all times material herein, the Board's and Smith’s practice, so well settled as to

constitute custom or usage with force of law, was to approve, ratify, and defend the use of deadly

and excessive force by Kansas City Missouri Police Department police officers including

Brummett and Prichard as set forth herein.

        56.      The Board’s, Smith’s and Kansas City Missouri Police Department policies,

custom, practice and training in effect at the time of Plaintiff’s receipt of unconstitutional and

excessive force demonstrated deliberate indifference to the rights of the inhabitants of Kansas

City, Missouri.

                                                    11

          Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 11 of 22
        57.     These actions, omissions, policies, practices, procedures, patterns, decisions,

orders, and customs of the Board and Smith’s described in this Complaint, more specifically the

facts of ratification, policies, training, and customs set forth herein, were the cause, were the

contributing cause and/or were the moving force behind the constitutional and other violations

described in this Complaint. These actions, omissions, policies, practices, procedures, patterns,

decisions, orders, and customs are established, at least in part, by proof of knowledge of,

acquiescence in, or ratification of all of wrongful conduct explained in this Complaint.

        58.     The Board and Smith failed to adopt policies or train its officers in order to avoid

the use of force techniques used by Defendants Prichard and Brummett used as described herein.

This failure to act was the result of deliberate indifference to the rights of the inhabitants of Kansas

City, Missouri.

        59.     The Board and Smith systematically fail to act reasonably to reconcile any

inconsistencies between the physical evidence, videotaped evidence and Defendants Prichard’s

and Brummett’ versions of the events concerning the use of force.

        60.     Defendant Smith, and the Board through its knowing acquiescence, ratified the

conduct of Defendant’s Prichard and Brummett, thus proving the existence of the policies and

customs set forth herein, by refusing to present the facts of their investigation to the Jackson

County Prosecutor’s office in a probable cause statement.

        61.     Among other polices, practices, patterns and/or customs, the Board, through its

then-Chief of Police, Defendant Smith, had adopted a policy, practice, pattern and/or custom at

the time of the assault and battery of Plaintiff that allowed Officers to employ the techniques and

tactics used by Defendants Prichard and Brummett as set forth herein, without retraining or

punishment or the fear of retraining or punishment.


                                                  12

         Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 12 of 22
          62.   The Board does not require supervising and/or internal affairs officers and/or

detectives to seriously and objectively review use of force incidents involving officers, particularly

objectively unconstitutional and excessive uses of force such as those committed by Defendants

Prichard and Brummett as set forth herein, even when videotaped.

          63.   The Board and Smith failed to provide its officers, including Defendants Prichard

and Brummett, with the operational guidance needed to limit the use of excessive and/or deadly

force within the boundaries of the Constitution of the United States of America and that failure

was a moving force behind the injuries inflicted on Brionna Hill.

          64.   Long before Brionna Hill was injured, the Board and Smith knew or should have

known that its practices and procedures would result in injuries to citizens.

          65.   The Board and Smith had actual or constructive notice that its action or failure to

act was substantially certain to result in constitutional violations and the Board and Smith

consciously and/or deliberately chose to disregard the risk of harm, as evidenced by the tortious

and unconstitutional conduct.

          66.   Information related to the injuries sustained by Brionna Hill was difficult to obtain

due to the Board's and Smith’s policy of creating a veil of secrecy surrounding the events set forth

herein.

                                   COUNT I: 42 U.S.C. § 1983

     Unconstitutional Use of Excessive Force Against Defendants Prichard and Brummett

          67.   By this reference, Plaintiff hereby incorporates each and every allegation and

averment set forth in paragraphs 1 through 17 of this Complaint as though fully set forth herein.

          68.   The use of force by Defendants in seizing Brionna Hill was unreasonable under the

prevailing circumstances and thus violated her clearly established right not to be subjected to


                                                 13

           Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 13 of 22
unreasonable seizure guaranteed by the Fourth and Fourteenth Amendments to the United States

Constitution.

       69.      Defendants’ specific acts as set forth herein were objectively unreasonable.

       70.      The use of force of Defendants as afore-described was unreasonable, unlawful, and

unconstitutional in that Defendants used more force than was reasonably necessary under the

circumstances and said use of force was clearly excessive in that Defendants did not have probable

cause or a reasonable suspicion to believe that Plaintiff posed an immediate threat of physical harm

to Defendants, nor was she resisting arrest. Such force used was not reasonably necessary to

effectuate a detention and/or an arrest.

       71.      Additionally, kneeling on Brionna Hill’s neck as afore-described constituted deadly

force. Defendants were not in imminent danger of physical injury. Such force used was not

reasonably necessary to effectuate a detention and/or an arrest.

       72.      As a direct and proximate result of Defendants' actions, Brionna Hill suffered

severe, progressive, and permanent injuries including:

                a.     Asphyxia injuries,

                b.     Abrasions, contusions, and fractures to her nose and face;

                c.     Muscle and ligament strain in her arms and shoulders,

                d.     Severe pain,

                e.     Psychological fear and trauma,

                f.     Emotional and mental anguish,

                g.     Post-Traumatic Stress Disorder.

       73.      All of Brionna’s Hill's damages and injuries were permanent and progressive.




                                                14

         Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 14 of 22
       74.     As a direct and proximate result of the afore-described unlawful and malicious

conduct by Defendants, all committed under color of law and under their authority as City of

Kansas City Missouri Police Department police officers, Plaintiff suffered grievous bodily harm

and was deprived of her right to be free from unreasonable seizure of her person and right to be

free from the use of excessive force, all protected by the Fourth and Fourteenth Amendments to

the Constitution of the United States and 42 U.S.C. §1983.

       75.     As a direct and proximate result of the malicious (actual), brutal, and outrageous

conduct of Defendants, Plaintiff suffered injuries and damages including those as more fully set

forth above.

       76.     The acts of Defendants, as afore described, were outrageous because of their evil

motives and/or their reckless indifference to the rights and well-being of Brionna Hill and were

wrongful without just cause or excuse. They were further intentional, wanton, actually malicious,

evil and oppressive, or involved reckless indifference to the federally protected rights of Plaintiff,

thus entitling Plaintiff to an award of punitive damages against Defendants

       77.     If Plaintiff prevails, she is entitled to an award of attorney fees pursuant to 42 U.S.C.

§ 1988.

                                   COUNT II: 42 U.S.C. § 1983

 Violative Policies, Practices, Customs, Patterns of Conduct and Procedure, Failure to Train,
             Failure to Supervise and Ratification Against Defendants Board and Smith

       78.     By this reference, Plaintiff hereby incorporates each and every allegation and

averment set forth in the preceding paragraphs of this Complaint as though fully set forth herein.

       79.     The Board and Smith had in effect, both before and at the time of the events alleged

in this Complaint, policies, practices, and patterns of conduct and customs which operated to

deprive Brionna Hill of her constitutional rights.

                                                  15

          Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 15 of 22
       80.     The Board and Smith are liable under 42 U.S.C. § 1983 because they established

policies and practices that were intended to and did encourage, endorse, and reward their agents

and employees for violating the constitutional rights of Brionna Hill and other similarly situated

persons. At a minimum, the supervisors and the governmental agents were deliberately indifferent

to such constitutional violations.

       81.     The Board and Smith engaged in unlawful and unconstitutional policies, practices,

patterns of conduct and customs, all tantamount to policies, including, but not limited to the

following:

               a. Violation and deprivation of constitutional rights as set out in this Complaint;

               b. Inadequate training and instruction of employees on the proper use of police

                   power, proper seizure, proper searches, use of deadly force, and investigation

                   of alleged crime in the State of Missouri;

               c. Inadequate supervision of employees as to the proper use of police power,

                   proper seizure, proper searches, use of deadly force, and investigation of alleged

                   crime in the state of Missouri;

               d. Inadequate discipline of employees as to the proper use of police power, proper

                   seizure, proper searches, use of deadly force, and investigation of alleged crime

                   in the state of Missouri;

               e. Inadequate supervision, training, and retention with resulting poor personnel

                   decisions as to employees regarding the proper use of police power, proper

                   seizure, proper searches, use of deadly force, investigation of alleged crime in

                   the state of Missouri, engaging in foot chases based upon the word of two drunk

                   white men;


                                                 16

         Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 16 of 22
    f. Abuse of police power and arrest power on citizens of the United States of

       America;

    g. Acquiescence and ratification in and notice of the actions and omissions

       described throughout this Complaint;

    h. Failure to prevent (by training, retraining and/or disciplining) law enforcement

       officers’ use of excessive force while investigating alleged crimes allegedly

       committed by citizens of the state of Missouri, as well as the failure to train

       officers to de-escalate instead of escalating allegations of trespass and other

       alleged non-life threatening crimes

    i. Failure to take remedial action against a known pattern of misconduct by law

       enforcement officers, both as to the law enforcement officers and as well as to

       the underlying criminal case in which the misconduct has occurred – further

       denying citizens of their constitutional rights and protections;

    j. Failure to take significant steps to prevent a known risk of wrongful arrest,

       improper search, and wrongful use of deadly force;

    k. Taking aggressive law enforcement actions without first having met the

       standard of probable cause;

    l. Tolerance of misconduct of law enforcement officers and failing to follow up

       and properly and thoroughly investigate misconduct of law enforcement

       officers resulting in the unreasonable seizure, wrongful use of deadly force on

       the innocent citizens of the state of Missouri;

    m. Deliberate indifference to, and conscious disregard of, a high risk that law

       enforcement officers would improperly use more force than is required and


                                     17

Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 17 of 22
       improperly use deadly force in violation of Brionna Hill’s protected rights;

    n. Inadequate training and instruction of employees charged with the supervision,

       observation and care of detainees and alleged suspects, like Brionna Hill, and

       the duty to maintain and keep such persons in a secure, humane, and safe

       condition and to avoid cruel and unusual punishment, as well as punishment

       of detainees and suspects without due process of law, which is barred by the

       Eighth and Fourteenth Amendments of the Constitution of the United States;

    o. Inadequate supervision of employees charged with the supervision,

       observation and care of detainees and suspects, like Brionna Hill, and the duty

       to maintain and keep such persons in a secure, humane, and safe condition and

       to avoid cruel and unusual punishment, as well as punishment of detainees and

       suspects without due process of law, which is barred by the Eighth and

       Fourteenth Amendments of the Constitution of the United States;

    p. Inadequate discipline of employees charged with the supervision, observation

       and care of detainees and suspects, like Brionna Hill, and the duty to maintain

       and keep such persons in a secure, humane, and safe condition and to avoid

       cruel and unusual punishment, as well as punishment of detainees and suspects

       without due process of law, which is barred by the Eighth and Fourteenth

       Amendments of the Constitution of the United States;

    q. Inadequate supervision, training, and retention with resulting poor personnel

       decisions as to employees charged with the supervision, observation and care

       of detainees and suspects, like Brionna Hill, and the duty to maintain and keep

       such persons in a secure, humane, and safe condition and to avoid cruel and


                                    18

Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 18 of 22
                    unusual punishment, as well as punishment of detainees and suspects without

                    due process of law, which is barred by the Eighth and Fourteenth Amendments

                    of the Constitution of the United States;

                r. The ratification of Defendant Brummett’s and Prichard’s excessive use of force;

                    and

                s. The implementation of a policies, practices or customs that allowed Defendant

                    Smith to determine which episodes of force (also known as response to

                    resistance) to investigate, notify the Internal Affairs Unit, notify the Police

                    Academy, initiate a Notable Event Review Panel, and the allowance of

                    Defendant Smith to determine when to suspend such actions during the

                    pendency of civil litigation.

        82.     The Board and Smith ratified and implemented, before and during the time periods

of the events described herein this Complaint, each of the policies, practices, patterns of conduct

and customs listed in this Count. The Board’s and Smith’s custom/practice, so well settled as to

constitute custom or usage with force of law, authorizing the use of excessive and/or deadly force

whenever an officer perceived a theoretical threat rather than any actual threat, was a moving force

of the injuries sustained by Brionna Hill. Additionally and alternatively, at all times material

herein, the Board’s and Smith’s widespread custom/practice, so well settled as to constitute custom

or usage with force of law, was to always approve, ratify and defend the use of excessive and/or

deadly force by Kansas City Missouri Police Department police officers regardless of whether

circumstances raised questions about whether there had been any actual, immediate threat to safety

by: a) failing to discipline, criticize or seek to change such conduct; b) failing to genuinely question

or investigate the propriety of such conduct; c) working to hide and protect from public disclosure


                                                    19

         Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 19 of 22
the events of the incident and any possible incriminating evidence following the incident; d)

determining the use of excessive and/or deadly force was justified regardless of the circumstances;

and e) failing to utilize independent personnel outside the employment of the Board to investigate

incidents of the use of deadly force.

          83.   These interrelated policies, practices, patterns of conduct and customs, separately

and together, were intentionally implemented to deprive possible targets of criminal investigations

of their constitutional rights, or, at the very least, were implemented with a deliberate indifference

to the rights of possible targets of criminal investigation and seizure and were a direct and

proximate cause of and a moving force behind the Constitutional violations and injuries, as set

forth in this Complaint.

          84.   Plaintiffs are entitled to monetary relief.

          85.   If Plaintiff prevails, she is entitled to an award of attorney fees pursuant to 42 U.S.C.

§ 1988.

       WHEREFORE, Plaintiff prays for judgment against Defendants, jointly and severally,

for compensatory damages in an amount to be reasonably determined by a jury and for punitive

damages in an amount determined by a jury to be sufficient to punish Defendants and deter

similar conduct by others in the same and similar situation, plus costs of this action, attorney’s

fees, and such other relief as the Court deems fair and appropriate under the circumstances.


                                   JURY TRIAL DEMANDED

         Plaintiff demands a jury trial under Federal Rule of Civil Procedure 38(b) on all issues
triable to a jury as a matter of right.




                                                   20

           Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 20 of 22
                                   Respectfully submitted


                                   David R. Smith, PC

                                   /s/ David R. Smith
                                   David R. Smith, No. 39088
                                   4310 Madison Avenue, Suite 100
                                   Kansas City, Missouri 64111
                                   (816) 753-9393
                                   Facsimile (816) 778-0957
                                   david@dsmith-law.com




                              21

Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 21 of 22
                                   s/James D. Walker, Jr.
                                   James Dean Walker Law, LLC #29778
                                   1656 Washington St. Suite 130
                                   Kansas City, Mo.64108
                                   (816) 474-8128
                                   Fax (816) 474-7411
                                   Jwalker@jamesdwalkerlaw.com

                                   ATTORNEYS FOR PLAINTIFF




                              22

Case 4:20-cv-00814-RK Document 34 Filed 06/02/21 Page 22 of 22
